Walworth, Circuit Judge.
It is a general rule in criminal prosecutions, that the intoxication of the accused is no defence and forms no excuse for the commission of a crime (a). It has been frequently so decided even in the case of murder, though Judge Van JYess once permitted the fact of intoxication to be proved to rebut the presumption of malice, where a man had been killed in a sudden affray, and to show that the act was the effect of sudden passion, and not of premeditation. But the correctness of that decision has been much doubted. *20There can be nothing in a case of barefaced perjury, like the present, to take it out of the general rule. There must be some mistake about the case said to have been decided by Chief Justice Spencer. But even if he did so decide, it was contrary to the uniform decisions of courts in relation to such a defence, and therefore can not be the law.
The jury, without leaving the bar, found the prisoner guilty, and he was sentenced to ten years’ imprisonment in the state prison.

 2 Coke Lit. 247; 1 Plow. Rep. 19; 4 Coke’s Rep. 125; 1 Hawk. P. C. 2; 1 Hale’s P. C. 32; Burn’s I., title “ Alehouse," 14, and “ Lunatic.”